          Case 1:20-cv-03135-LAK Document 64 Filed 11/20/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IN RE iANTHUS CAPITAL HOLDINGS,                     No.: 1:20-cv-03135-LAK
INC. SECURITIES LITIGATION



THIS DOCUMENT RELATES TO:                           NOTICE OF MOTION

No. 1:20-cv-03135-LAK
(Jose Antonio Silva)


       PLEASE TAKE NOTICE that, upon the accompanying joinder in Memorandum of Law

in Support of Defendants iAnthus Capital Holdings, Inc.’s and Julius John Kalcevich’s Motion to

Dismiss the Consolidated Amended Class Complaint, dated November 20, 2020,, and the other

prior pleadings, proceedings and papers herein, the undersigned attorneys for Defendant Hadley

C. Ford will move this Court, before the Honorable Lewis A. Kaplan, at the Daniel Patrick

Moynihan United States Courthouse, Courtroom 21B, 500 Pearl Street, New York, New York, at

a date and time determined by the Court, for an Order dismissing the Complaint with prejudice for

failure to state a claim upon which relief can be granted under Federal Rules of Civil Procedure

12(b)(6), 9(b), and 8(a) and other further relief as the Court may deem just and proper.

       As set forth in the Court’s Stipulation and Scheduling and Coordination Order dated

October 14, 2020, Plaintiff shall file any opposition to this motion by January 8, 2021 and any

reply shall be filed by Defendant by February 8, 2021.
         Case 1:20-cv-03135-LAK Document 64 Filed 11/20/20 Page 2 of 2




DATED:       New York, New York         RESPECTFULLY SUBMITTED,
             November 20, 2020
                                        PERKINS COIE LLP

                                        By:   /s/ Adam H. Schuman
                                              Adam H. Schuman
                                              Adam R. Mandelsberg
                                              1155 Avenue of the Americas, 22nd Fl.
                                              New York, NY 10036-2711
                                              212-261-6867
                                              ASchuman@perkinscoie.com
                                              AMandelsberg@perkinscoie.com

                                        Counsel for Defendant Hadley C. Ford




                                      -2-
